]Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated January 11, 1993 (People v Williams, 189 AD2d 793), affirming a judgment of the Supreme Court, Kings County, rendered December 13, 1989, on the ground of ineffective assistance of appellate counsel and for a writ of habeas corpus.
Upon the papers filed in support of the application and the papers filed in opposition thereto, it is
Ordered that the application is denied.
The defendant has failed to establish that she was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Sullivan, J. P., Rosenblatt, Miller and Ritter, JJ., concur.